         Case 4:19-cv-02197-SHR Document 9 Filed 04/29/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEITH ALAN HOFFA,           :                 Civil No. 4:19-cv-2197
                            :
                Petitioner, :
                            :
           v.               :
                            :
WARDEN GREGORY BRIGGS,      :
                            :
                Respondent. :                 Judge Sylvia H. Rambo

                                        ORDER
      Before the court is a report and recommendation of Magistrate Judge

Arbuckle (Doc. 7) in which he recommends that Petitioner Keith Hoffa’s Petition

(Doc. 1) be dismissed without prejudice due to Petitioner’s election to withdraw the

petition so that he may file one all-inclusive petition under 28 U.S.C. § 2254 (Doc.

6). Accordingly, IT IS HEREBY ORDERED that the Petition (Doc. 1) is

DISMISSED WITHOUT PREJUDICE to Petitioner later filing one all-inclusive

petition under 28 U.S.C. § 2254 within the applicable statute of limitations. The

Clerk of Court shall close this case.

                                             s/Sylvia H. Rambo
                                             SYLVIA H. RAMBO
                                             United States District Judge

Dated: April 29, 2020
